BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock Equity Dividend V.I. Fund (the “Fund”) Supplement dated December 15, 2015 to the Prospectus dated May 1, 2015 Effective January 1, 2016, the following changes are made to the Fund’s Prospectus: The section in the Prospectus entitled “Fund Overview — Key Facts About BlackRock Equity Dividend V.I. Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Name Portfolio Manager of the Fund Since Title Robert M. Shearer, CFA 2010 Managing Director of BlackRock, Inc. Tony DeSpirito 2014 Managing Director of BlackRock, Inc. David J. Cassese, CFA 2011 Director of BlackRock, Inc. The section in the Prospectus entitled “Details About the Fund — How The Fund Invests — About the Portfolio Management of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT TEAM OF THE FUND The Fund is managed by a team of financial professionals. Robert M. Shearer, CFA, Tony DeSpirito and David J. Cassese, CFA are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Funds — Portfolio Manager Information” for additional information about the portfolio management team. The section of the Prospectus entitled “Management of the Funds — Portfolio Manager Information —BlackRock Equity Dividend V.I. Fund” is deleted in its entirety and replaced with the following: The Fund is managed by Robert M. Shearer, CFA, Tony DeSpirito and David J. Cassese, CFA, who are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Robert M. Shearer, Jointly and primarily responsible for 2010 Managing Director of BlackRock, Inc. CFA the day-to-day management of the since 2006. Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. Tony DeSpirito Jointly and primarily responsible for 2014 Managing Director of BlackRock, Inc. since the day-to-day management of the 2014; Managing Principal, Portfolio Manager Fund’s portfolio, including setting and Member of the Executive Committee of the Fund’s overall investment Pzena Investment Management from 2009 strategy and overseeing the to 2014. management of the Fund. David J. Cassese, Jointly and primarily responsible 2011 Director of BlackRock, Inc. since 2011; CFA for the day-to-day management of Senior Vice President of Oppenheimer Capital the Fund’s portfolio, including from 2008 to 2011; Vice President of setting the Fund’s overall Oppenheimer Capital from 2005 to 2008. investment strategy and overseeing the management of the Fund. Shareholders should retain this Supplement for future reference.
